        Case 1:18-cv-03275-VSB Document 39       09/30/20 Page 1eeplaw.com
                                        38 Filed 10/02/20         of 1
                                                                             80 Pine Street, 38th Floor
                                                                             New York, New York 10005
                                                                             T. 212.532.1116 F. 212.532.1176

                                                                             New Jersey Office
                                                                             576 Main Street, Suite C
                                                                             Chatham, New Jersey 07928

                                                                             JOHN ELEFTERAKIS*
                                                                             NICHOLAS ELEFTERAKIS
                                                                             RAYMOND PANEK

                                                                             OLIVER R. TOBIAS
                                                                             JEFFREY B. BROMFELD
                                                                             FAIZAN GHAZNAVI
                                                                             GABRIEL P. HARVIS
                                                                             BAREE N. FETT
                                                                             STEPHEN KAHN
                                                                             EVAN M. LA PENNA
                                           September 30, 2020                KRISTEN PERRY – CONIGLIARO
                                                                             AIKA DANAYEVA
                                                                             ARIANA ELEFTERAKIS
BY ECF                                                                       MICHAEL INDELICATO
Honorable Vernon S. Broderick                                                MICHAEL MARRON
                                                                             DOMINICK MINGIONE
United States District Judge                                                 MARK NEWMAN
                                                                             AGGELIKI E. NIKOLAIDIS
Southern District of New York                    10/2/2020                   JOSEPH PERRY
                                                                             MARIE LOUISE PRIOLO *
40 Foley Square                                                              KEYONTE SUTHERLAND
New York, New York 10007                                                     WAYNE WATTLEY

                                                                             *Also Admitted In New Jersey
      Re:     Jacobs, et al. v. City of New York, et al., 18 CV 3275 (VSB)
Your Honor:
       I, along with Gabriel Harvis and Jeffrey Rothman, represent plaintiffs in the
above-referenced action. Pursuant to the Court’s order dated June 29, 2020, I write on
behalf of the parties to provide a status report and to respectfully request that the stay
be extended until November 30, 2020.
       The parties have continued to work cooperatively to exchange documents and
material so that plaintiffs’ out-of-state ballistics expert may conduct his forensic
evaluation in New York. Unfortunately given the delays caused by the Covid-19
pandemic, including that plaintiffs’ expert is traveling from out-of-state, our progress
has been slower than anticipated. We are hopeful, however, that the ballistics evaluation
can be completed within the next sixty days.

      Accordingly, the parties respectfully request that the stay be extended until
November 30, 2020, at which time the parties further request that they be permitted to
submit a joint status letter advising of our progress.

                                           Respectfully submitted,

                                           Baree N. Fett
cc:   All Counsel
